—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the petitioner appeals from an order of the Family Court, Kings County (Yancey, J.), dated August 6, 1991, which granted the respondent’s motion to dismiss the petition.
Ordered that the order is affirmed, without costs or disbursements.
We find that the Family Court did not improvidently exercise its discretion in granting the respondent’s motion to dismiss the petition, due to the presentment agency’s failure to comply with the speedy hearing provisions of the Family *551Court Act. Family Court Act § 340.1 (2), (4) (a) provides that where, as here, a respondent is not in detention,
"the fact-finding hearing shall commence not more than sixty days after the conclusion of the initial appearance except [that the] * * *
"court may adjourn a fact-finding hearing:
"(a) on its own motion or on motion of the presentment agency for good cause shown for * * * not more than thirty days if the respondent is not in detention”.
That section also provides that "[successive motions to adjourn a fact-finding hearing shall not be granted in the absence of a showing, on the record, of special circumstances; such circumstances shall not include calendar congestion or the status of the court’s docket or backlog”.
The presentment agency’s request for a second adjournment of the fact-finding hearing was not supported by a showing of special circumstances (see, e.g., Matter of Detrece H., 164 AD2d 306; Matter of Vincent M., 125 AD2d 60, affd 70 NY2d 793).
We have considered the presentment agency’s remaining contention and find it to be without merit. Thompson, J. P., Rosenblatt, Fiber and Miller, JJ., concur.